Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claims 1 and 13, none of the prior art either alone or in combination disclose or teach of the claimed method or computer program product of categorizing a plurality of spectacle lens blanks or spectacle lens semi-finished products or spectacle lens finished products specifically including, as the distinguishing features in combination with the other limitations, identifying a spectacle lens blank, spectacle lens semi-finished product or spectacle lens finished product having at least one defect, separating this lens from lenses not having the at least one defect, detecting at least one of a position and size of a spectacle lens defect, providing a data set of edging data, comparing the edging data with the defect, assigning a lens category depending on the comparison of the defect and the edging data, wherein the assigning of the at least lens to the category comprises including a respective identified lens in an intermediate storage inventory according to at least one abstract data set of edging data. Specifically, with respect to independent claim 8, none of the prior art either alone or in combination disclose or teach of the claimed method of categorizing a plurality of spectacle lens blanks specifically including, as the distinguishing features in 
Examiner’s Comments
Applicant is claiming priority pursuant to 35 USC 119(a-d) to EPO 17166517.7 filed April 13, 2017. Applicant has complied with the MPEP provisions of 35 USC 119(a-d) concerning the foreign priority. Additionally, applicant has provided a certified English translation of this foreign priority, the foreign priority is enabling as to the claims, and applicant has otherwise perfected the foreign priority. As such, for the purposes of applying prior art, applicant is entitled to the benefit of the April 13, 2017 foreign priority filing date. For purposes of prior art, Mathey has an effective filing date of October 20, 2017. As perfected, applicant’s effective filing date now pre-dates that of Mathey. As such, the rejections by Mathey have been overcome. There being no applicable prior art an no outstanding issues, the application is now in condition for allowance. 
The IDS submitted January 18, 2022 has been considered. The foreign citation documents “1” and “2” were both non-English and therefore have been considered to the extent they could be understood from the figures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.